Citation Nr: 1139538	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  05-04 327	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a skin disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A review of the claims folder shows that the Veteran's nonservice-connected disability pension benefits were terminated due to his status as a fugitive felon.  The Veteran was notified of the action in September 2008 with an effective date of termination of December 21, 2001.

The Veteran was later granted service connection for posttraumatic stress disorder (PTSD) in March 2010.  He was given a 30 percent disability rating.  The Veteran was notified of the grant of benefits in April 2010.  He was also informed that no disability compensation was payable as he was still considered to be a fugitive felon.

In July 2010, the Veteran notified the agency of original jurisdiction (AOJ) that he had cleared his outstanding warrant and requested that his VA compensation be reinstated.  There is no indication that the AOJ responded to the Veteran's letter.

As the Veteran has established entitlement to his VA disability compensation, and the only basis for not paying him is the fugitive felon status, the AOJ must respond to the Veteran's letter.  (The Board takes no position on the question of whether the Veteran has submitted sufficient evidence to reestablish entitlement to his compensation.)  However, the issue must not be ignored.  On remand, the AOJ must address the Veteran's declaration of removing the outstanding warrant.



REMAND

The Board remanded the Veteran's case for additional development in June 2010.  Such development included obtaining and associating with the claims folder outstanding treatment records and affording the Veteran an examination.  Additional VA treatment records were added to the claims folder.  The Veteran was afforded a VA examination in September 2010.

In April 2011, the AOJ issued a supplemental statement of the case (SSOC) that re-adjudicated the issue on appeal.  The SSOC was mailed to the Veteran at an old and incorrect address.  The SSOC was returned to the AOJ by the United States Postal Service as undeliverable in May 2011.  It is not clear why the AOJ chose the particular address for the SSOC when the Veteran had submitted correspondence with his correct return address in July 2010.  Further, the AOJ had previously written to the Veteran in June 2010, using the address provided by the Veteran in his correspondence of July 2010.  Finally, there was a VA Form 21-8947, Compensation and Pension Award, of record, dated in April 2010, that used the correct address for the Veteran.

On remand, and upon completion of the development required, the AOJ will issue a new SSOC that addresses all of the evidence added to the record since the Board remand of June 2010 unless the benefit sought on appeal is granted.  

As noted, the Board remanded the case for additional development in June 2010.  A prior remand was done in November 2007.  The prior VA remands had noted the Veteran's treatment for a skin disability in service.  Several service treatment records (STRs) were cited as specific evidence.  The remands also noted that the Veteran had post-service medical treatment for a skin disability.  Records from the Augusta VA Medical Center (VAMC) include an August 1979 diagnosis of fungus skin infection, a February 1983 diagnosis of tinea versicolor, an August 1985 diagnosis of lichen simplex chronicus, a December 1986 diagnosis of possible lichen planus, and a May 1988 diagnosis of tinea versicolor.  A September 2002 treatment record from the Kansas City VAMC indicates a diagnosis of tinea versicolor.

In March 2010, pursuant to the Board's November 2007 remand instructions, the Veteran was afforded a VA examination.  The examiner reviewed the claims folder and examined the Veteran.  At the examination, the Veteran reported that he experiences a skin condition that began after discharge from service, which rash occurs during summer months.  The examiner noted that, "today he has no skin rash" and, therefore, concluded "I would only be speculating at this point in regards to the rash being related to his military service."  In April 2010, the Veteran was afforded a second examination at which the examiner noted that, "[t]here was no rash noted on examination."

The Board determined that the VA examination was inadequate.  Although the Veteran did not present with a rash at the time of the examination, the evidence of record had established treatment for skin complaints in service and after service.  The Board found that the examiner should have provided the requested opinion.  Thus, in June 2010, the case was remanded for a new examination.

The Veteran was afforded an examination in September 2010.  Again, he did not have a rash or other skin symptoms at the time of the examination.  The examiner reviewed the claims folder and provided a diagnosis of tinea versicolor, not currently active.  The examiner listed several possible bases for the Veteran's tinea versicolor and concluded that she could not provide an opinion without resorting to speculation.  No further explanation was provided.  In short, the examination report was no different than the prior examination report.  It was also inadequate and the requirements of the remand were not met.  Accordingly, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that VA treatment records for the period from May 2004 to April 2006 were associated with the claims folder in February 2011.  This was after the VA examination of September 2011.  Many of those treatment records contain entries documenting treatment for various skin complaints.  As previously noted, there are other VA treatment records in the claims folder documenting post-service treatment for various skin-related diagnoses.

The Veteran submitted his claim for service connection in September 2002.  Accordingly, even if a skin disability is not present on a current VA examination, he still may be entitled to service connection if a disability is present during the pendency of the claim and is found to be related to his military service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The cited VA treatment records do document a disability during the pendency of the current appeal.  Thus, a medical opinion is required to determine if such disability is related to the Veteran's military service.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for the claimed disability.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Upon completion of the above development, the Veteran should be afforded a VA examination by a dermatologist to assess his claimed skin disability.  The claims folder, including a complete copy of this remand, should be made available to, and reviewed by, the examiner.  The examiner should take a detailed history from the Veteran, conduct an examination, and ensure that all tests necessary to providing the opinion requested below are conducted.  The results of any tests must be included in the examination report.

The examiner is requested to identify any and all skin disorders that affect the Veteran.  The examiner should be asked to provide an opinion whether it is at least as likely as not that any diagnosed disorder is related to the Veteran's service.  (The Board recognizes that every medical opinion requires some degree of educated conjecture.  Absolute certainty is not required.  The examiner should provide his/her best estimate of the medical probabilities that each diagnosed disorder is traceable to the Veteran's period of military service.)  The report of examination must include a rationale for all opinions expressed.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  After the requested examination has been completed, the report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall, supra.  

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case that addresses all evidence added to the claims folder subsequent to the Board remand of June 2010.  Thereafter, the Veteran must be afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

